--    Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 1 of 15



Approved~MAG 1315;                                    I

           DANIEL H. WOLF
           Assistant United States Attorney

 Before:   HONORABLE HENRY B. PITMAN
           United States Magistrate Judge
           Southern District of New York

  -----------------------------------·X
 UNITED STATES OF AMERICA                    SEALED COMPLAINT

                  -v. -                      Violations of 18 U.S.C.
                                             §§ 1349, 1028A, and 2
  RICARDO TABOADA, and
  DANIEL DURAN,                              COUNTY OF OFFENSE:
                                             BRONX
                   Defendants.

  ----------------------------------- x
 SOUTHERN DISTRICT OF NEW YORK, ss.:

           ASHLEY L. BOROFSKY, being duly sworn, deposes and says
 that she is a Postal Inspector with the United States Postal
 Inspection Service ("USPIS"), and charges as follows:

                               COUNT ONE
                   (Conspiracy to Commit Bank Fraud)

      1.   From at least in or about April 2017 up to and
 including the present, in the Southern District of New York and
 elsewhere, RICARDO TABOADA and DANIEL DURAN, the defendants, and
 others known and unknown, willfully and knowingly, did combine,
 conspire, confederate, and agree together and with each other to
 commit bank fraud, in violation of Title 18, United States Code,
 Section 1344.

      2.   It was a part and an object of the conspiracy that
 RICARDO TABOADA and DANIEL DURAN, the defendants, and others
 known and unknown, would and did execute and attempt to execute
 a scheme and artifice to defraud a financial institution, the
 deposits of which were then insured by the Federal Deposit
 Insurance Corporation, and to obtain moneys, funds, credits,
 assets, securities, and other property owned by, and under the
 custody and control of such financial institution, by means of
 false and fraudulent pretenses, representations, and promises,
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 2 of 15



in violation of Title 18, United States Code, Section 1344.

          (Title 18, United States Code, Section 1349.)

                              COUNT TWO
                     (Aggravated Identity Theft)

     3.   On or about April 26, 2018, in the Southern District
of New York and elsewhere, RICARDO TABOADA and DANIEL DURAN, the
defendants, knowingly did transfer, possess, and use, without
lawful authority, a means of identification of another person,
during and in relation to a felony violation enumerated in Title
18, United States Code, Section 1028A(c), to wit, TABOADA and
DURAN used the identifying information of Real Person-1 during
and in relation to the conspiracy to commit bank fraud charged
in Count One of this Complaint.

   (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b)
                             and 2.)

     The bases for my knowledge and the foregoing charges are,
in part, as follows:

     4.   I am a Postal Inspector with the USPIS, and I am one
of the agents responsible for this investigation.  I have worked
for the USPIS for five years.  During this time, I have
conducted numerous investigations into various financial frauds,
including bank fraud, and am familiar with the ways in which
such crimes are committed.

     5.    I have been involved in the investigation of this
matter, and I base this affidavit on that experience, my
conversations with law enforcement agents, witnesses and others,
as well as my examination of reports, records, and recordings.
Because this affidavit is being submitted for the limited
purpose of demonstrating probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where I relate the contents of documents and the
actions, statements, and conversations of others, they are
reported in substance and in part, except where otherwise
indicated.

                        The Scheme to Defraud

     6.   Based on my review of financial records concerning
RICARDO TABOADA and DANIEL DURAN, the defendants, and others
known and unknown, my review of bank records related to

                                   2
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 3 of 15



automobile loans applied for by, and issued to, certain
individuals (including but not limited to applicants referred to
herein as the "Borrower Victims"), my review of materials
obtained from the Off ice of the New York State Secretary of
State, my personal involvement in interviewing certain of the
Borrower Victims, and my training and experience, I have learned
the following:

          a.   Between in or about April 2017 up to and
including the present, TABOADA and DURAN fraudulently held
themselves out to individuals seeking to improve their credit
scores (identified above as the Borrower Victims) as being
specialized in repairing poor credit and as being able to obtain
personal loans for such individuals. TABOADA and DURAN worked
out of at least three offices, all located in the Southern
District of New York, where TABOADA and DURAN met with the
Borrower Victims, obtained certain of the Borrower Victims'
personally identifiable information, and convinced certain of
the Borrower Victims to pay TABOADA and DURAN for credit repair
services and to allow TABOADA and DURAN to obtain loans on their
behalf in furtherance of those credit repair services.

          b.   Between in or about April 2017 up to and
including the present, TABOADA and DURAN fraudulently obtained
automobile loans from banks, credit unions, and other lending
institutions (the "Lenders"). The defendants, and others known
and unknown, obtained the loans (the "Loans") by providing
materially false information to the Lenders about the assets of
the borrowers (who included, but were not limited to, the
Borrower Victims), including but not limited to false
information about the borrowers' employment and credit and false
information about the reasons for which the borrowers were
seeking the Loans.

          c.   As part of the scheme to defraud, the defendants,
and others known and unknown, engaged in extensive efforts to
perpetuate and conceal the fraudulent scheme. These efforts
included, but were not limited to (i) falsely claiming that the
purpose of the Loans was to purchase or finance automobiles
when, in fact, many of the automobiles were never purchased or
leased by the defendants or their co-conspirators, and (ii)
depositing proceeds from the fraudulent scheme into bank
accounts opened by TABOADA and DURAN in the name of fictitious
companies.




                                   3
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 4 of 15



          d.   As part of the scheme to defraud, the defendants
defrauded financial institutions, as that term is defined under
Title 18, United States Code, Section 20.

         The Bank Accounts Controlled by the Defendants

     7.   Based on my review of documents and information
obtained from four national banks, my review of records obtained
from the Office of the New York Secretary of State, my
conversations with representatives of two real automobile
dealers ("Real Automobile Dealer-1" and "Real Automobile Dealer-
2," together referred to as the "Real Automobile Dealers"), my
review of documents and information provided to me by the Real
Automobile Dealers, and my training and experience, I have
learned the following:

          a.   Real Automobile Dealer-1 is an actual automobile
dealer based in the Bronx, New York. Neither RICARDO TABOADA
nor DANIEL DURAN, the defendants, have ever been employed or
authorized by Real Automobile Dealer-1 to open a bank account on
behalf of Real Automobile Dealer-1.

          b.   Real Automobile Dealer-2 is an actual automobile
dealer based in the Bronx, New York. Neither TABOADA nor DURAN
have ever been employed or authorized by Real Automobile Dealer-
2 to open a bank account on behalf of Real Automobile Dealer-2.

           c.  On or about March 8, 2017, a bank account ("Bank
Account-1") with a national bank, ("Bank-1") was opened in the
name of a limited liability corporation doing business in the
name of a variant of the name of Real Automobile Dealer-1.
Signature cards on file with Bank-1 identify that "Ricardo
Taboada" and "Daniel Duran" are authorized users for Bank
Account-1.

          d.   On or about June 24, 2017, a bank account ("Bank
Account-2") was opened with Bank-1 in the name of a business
that is a variant of the name of Real Automobile Dealer-2. A
signature card on file with Bank-1 identifies that "Ricardo
Taboada" is an authorized user of Bank Account-2.

          e.   On or about January 18, 2018, a bank account
("Bank Account-3") was opened with a national bank ("Bank-2") in
the name of a limited liability corporation incorporated in
Colorado and accepting process at an address in the Bronx, New
York, where TABOADA and DURAN had an office at which they
engaged, with others known and unknown, in their scheme to

                                   4
---------~-------




                    Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 5 of 15



            defraud financial institutions and the Victim Borrowers.

                      f.   On or about March 20, 2018, a bank account ("Bank
            Account-4") was opened with Bank-2 in the name of a business
            that is a variant of the name of Real Automobile Dealer-2. A
            signature card on file with Bank-1 identifies that "Ricardo
            Taboada" is an authorized user of Bank Account-4.

                      g.   On or about May 22, 2017, a bank account ("Bank
            Account-5") was opened with a national bank ("Bank-3", together
            with Bank-1 and Bank-2, the "Banks") in the name of a business
            that is a variant of the name of Real Automobile Dealer-2. A
            signature card on file with Bank-3 identifies that "Ricardo
            Taboada" is an authorized user of Bank Account-5.

                       h.  On or about October 18, 2018, a bank account
            ("Bank Account-6") was opened with Bank-2 in the name of a
            business that is a variant of the name of Real Automobile
            Dealer-2. Bank statements issued by Bank-2 in connection with
            Bank Account-6 indicate the address on file with Bank-2 for Bank
            Account-6 is an address that matches that of an office where
            TABOADA and DURAN engaged, with others known and unknown, in
            their scheme to defraud financial institutions and the Victim
            Borrowers.

                 8.   Based on the preceding paragraph (~ 7), I believe that
            RICARDO TABOADA and DANIEL DURAN, the defendants, with others
            known and unknown, opened Bank Account-1, Bank Account-2, Bank
            Account-3, Bank Account-4, Bank Account-5, and Bank Account-6
            (collectively, the "Bank Accounts") in furtherance of the
            fraudulent scheme, as well as to conceal the nature of their
            fraudulent scheme.

                                      Defrauding of Lender-1

                  9.   Based on my review of documents and information
            obtained from a national financial institution ("Lender-1"), my
            review of documents and information provided by the Banks in
            connection with the Bank Accounts, my personal involvement
            interviewing certain of the Borrower Victims and review of
            documents concerning the Borrower Victims, my conversations with
            representatives of the Real Automobile Dealers, my review of
            documents and information provided to me by the Real Automobile
            Dealers, and my training and experience, I have learned the
            following:

                         a.    Between on or about January 9, 2018, and on or

                                                  5
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 6 of 15



about July 18, 2018, Lender-1 funded six automobile loans (the
"Funded Lender-1 Loans") totaling $172,924.50, proceeds of which
were deposited into Bank Account-1, Bank Account-3, and Bank
Account-4.

          b.   The corresponding applications (the "Lender-1
Funded Applications") for each of the six Funded Lender-1 Loans
were made on behalf of the names of six different individuals.
Each of the Lender-1 Funded Applications falsely stated that the
applicants were seeking to obtain a loan to finance a specific
vehicle (as identified by a unique Vehicle Identification Number
("VIN")) that was sold to the applicants by either Real
Automobile Dealer-1 or Real Automobile Dealer-2 when, in fact,
no such vehicle was so sold to the applicant.

     10. Based on my review of documents and information
obtained from Lender-1, my review of documents and information
provided by the Banks in connection with the Bank Accounts, my
personal involvement interviewing certain of the Borrower
Victims and review of documents concerning the Borrower Victims,
my conversations with representatives of the Real Automobile
Dealers, my review of documents and information provided to me
by the Real Automobile Dealers, and my training and experience,
I have learned the following:

          a.   Between on or about August 17, 2017 and on or
about May 7, 2018, Lender-1 received two applications (the
"Lender-1 Unfunded Applications") for the financing of vehicles
other than those vehicles referenced in the six Lender-1 Funded
Applications discussed in the preceding paragraph. Each of the
two Lender-1 Unfunded Applications falsely stated that the
applicant was seeking to obtain a loan to finance a specific
vehicle (as identified by its VIN) that was sold to the
applicant by either Real Automobile Dealer-1 or Real Automobile
Dealer-2 when, in fact, no such vehicle had been so sold.

          b.   The two Lender-1 Unfunded Applications sought,
respectively, two different loans that, in total, amounted to
approximately $73,550.81 in financing.

                       Defrauding of Lender-2

      11. Based on my review of documents and information
obtained from a national financial institution ("Lender-2"), my
review of documents and information provided by the Banks in
connection with the Bank Accounts, my personal involvement
interviewing certain of the Borrower Victims and review of

                                   6
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 7 of 15



documents concerning the Borrower Victims, my conversations with
representatives of the Real Automobile Dealers, my review of
documents and information provided to me by the Real Automobile
Dealers, and my training and experience, I have learned the
following:

          a.   Between on or about November 22, 2017, and on or
about December 2, 2017, Lender-2 funded three automobile loans
(the "Funded Lender-2 Loans") amounting to approximately
$106,145.48, proceeds of which were deposited into Bank Account-
1.

          b.   The corresponding applications (the "Lender-2
Funded Applications") for each of the three Funded Lender-2
Loans were on behalf of the names of three different
individuals. Each of the Lender-2 Funded Applications falsely
stated that the applicants were seeking to obtain a loan to
finance a specific vehicle (as identified by its VIN) that was
sold to the applicants by either Real Automobile Dealer-1 or
Real Automobile Dealer-2 when, in fact, no such vehicle was so
sold to the applicant.

     12. Based on my review of documents and information
obtained from Lender-2, my review of documents and information
provided by the Banks in connection with the Bank Accounts, my
personal involvement interviewing certain of the Borrower
Victims and review of documents concerning the Borrower Victims,
my conversations with representatives of the Real Automobile
Dealers, my review of documents and information provided to me
by the Real Automobile Dealers, and my training and experience,
I have learned the following:

          a.   Between on or about November 2, 2017, and on or
about December 30, 2017, Lender-2 received six applications (the
"Lender-2 Unfunded Applications") for the financing of vehicles
other than the three Lender-2 Funded Applications discussed in
the preceding paragraph.

           b.  Five of the six Lender-2 Unfunded Applications
were transmitted to Lender-2 from an Internet Protocol address
that connected to the Internet from a physical address that is
the same address as an office in the Bronx, New York, where
TABOADA and DURAN engaged, with others known and unknown, in
their scheme to defraud financial institutions and the Victim
Borrowers.

          c.    The sixth Lender-2 Unfunded Application was

                                   7
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 8 of 15



submitted on behalf of "Ricardo Taboada" bearing the actual date
of birth of RICARDO TABOADA, the defendant, an email address
containing components of TABOADA's name, and supported with
paystubs issued by an employer that matched paystubs submitted
with other applications referenced herein on behalf of Victim
Borrowers and others.

          d.   The six Lender-2 Unfunded Applications sought,
respectively, six different loans amounting, in total, to
approximately $164,333.95 in financing.

                       Defrauding of Lender-3

     13. Based on my review of documents and information
obtained from a national financial institution ("Lender-3"), my
review of documents and information provided by the Banks in
connection with the Bank Accounts, my personal involvement
interviewing certain of the Borrower Victims and review of
documents concerning the Borrower Victims, my conversations with
representatives of the Real Automobile Dealers, my review of
documents and information provided to me by the Real Automobile
Dealers, and my training and experience, I have learned the
following:

           a.  Between on or about June 26, 2017, and on or
about August 10, 2017, Lender-3 funded two automobile loans (the
"Funded Lender-3 Loans") amounting to approximately $70,165.00,
proceeds of which were deposited into Bank Account-1 and Bank
Account-2.

          b.   The three checks issued by Lender-3 in connection
with the three Funded Lender-3 Loans identified as a payee,
respectively, Real Automobile Dealer-1 or Real Automobile
Dealer-2, and bore on their face the names of two individuals to
whom Real Automobile Dealer-1 and Real Automobile Dealer-2 have
no record of ever having sold a vehicle.

                       Defrauding of Lender-4

     14. Based on my review of documents and information
obtained from a national financial institution ("Lender-4"), my
review of documents and information provided by the Banks in
connection with the Bank Accounts, my conversations with
representatives of Lender-4, my personal involvement
interviewing certain of the Borrower Victims and review of
documents concerning the Borrower Victims, my conversations with
representatives of the Real Automobile Dealers, my review of

                                   8
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 9 of 15



documents and information provided to me by the Real Automobile
Dealers, and my training and experience, I have learned the
following:

           a.  Between on or about May 15, 2017, and on or about
December 2, 2017, Lender-4 funded ten automobile loans (the
"Funded Lender-4 Loans") amounting to approximately $376,539.58,
proceeds of which were deposited into Bank Account-1 and Bank
Account-5.

           b.  The corresponding applications (the "Lender-4
Funded Applications") for each of the ten Funded Lender-4 Loans
were on behalf of the names of ten different individuals. Each
of the Lender-4 Funded Applications falsely stated that the
applicants were seeking to obtain a loan to finance a specific
vehicle (as identified by its VIN) that was sold to the
applicants by either Real Automobile Dealer-1 or Real Automobile
Dealer-2 when, in fact, no such vehicle was so sold to the
applicant.

     15. Based on my review of documents and information
obtained from Lender-4, my review of documents and information
provided by the Banks in connection with the Bank Accounts, my
conversations with representatives of Lender-4, my personal
involvement interviewing certain of the Borrower Victims and
review of documents concerning the Borrower Victims, my
conversations with representatives of the Real Automobile
Dealers, my review of documents and information provided to me
by the Real Automobile Dealers, and my training and experience,
I have learned the following:

          a.   Between on or about June 15, 2017 and on or about
February 20, 2018, Lender-4 received six applications (the
"Lender-4 Unfunded Applications") for the financing of vehicles
other than those vehicles referenced in the ten Lender-4 Funded
Applications discussed in the preceding paragraph.

          b.   Four of the six Lender-4 Unfunded Applications
falsely stated that the applicant was seeking to obtain a loan
to finance a specific vehicle (as identified by its VIN) that
was sold to the applicant by either Real Automobile Dealer-1 or
Real Automobile Dealer-2 when,    in fact,   no such vehicle had been
so sold.

          c.   Two of the Lender-4 Unfunded Applications falsely
stated that the applicant was seeking to obtain a loan to
finance a specific vehicle (as identified by its VIN) that was

                                   9
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 10 of 15



sold to the applicant by an automobile dealer other than Real
Automobile Dealer-1 or Real Automobile Dealer-2 ("Real
Automobile Dealer-3").

              i.   For one of these two applications on behalf of a
                   vehicle purportedly sold by Real Automobile-3,
                   the application was submitted from an Internet
                   Protocol address that connected to the Internet
                   from an Internet Service Provider account held
                   in the name of "Daniel Duran" with an address in
                   Yonkers, New York;

             ii.   For the second of these two applications on
                   behalf of a vehicle purportedly sold by Real
                   Automobile-3, the application was on behalf of a
                   borrower who has admitted to me that she
                   provided her personally identifiable information
                   to TABOADA an DURAN, and the application itself
                   listed a place of employment that is the same
                   place of employment listed on other applications
                   referenced herein as the place of employment for
                   applicants.

          d.   In total, all six Lender-4 Unfunded Applications
sought, respectively, six different loans that, in total,
amounted to approximately $209,573.45 in financing.

                        Defrauding of Lender-5

     16. Based on my review of documents and information
obtained from a national financial institution ("Lender-5"), my
conversations with representatives of Lender-5, my review of
documents and information provided by the Banks in connection
with the Bank Accounts, my personal involvement interviewing
certain of the Borrower Victims and review of documents
concerning the Borrower Victims, my conversations with
representatives of the Real Automobile Dealers, my review of
documents and information provided to me by the Real Automobile
Dealers, and my training and experience, I have learned the
following:

          a.   Between on or about February 21, 2018, and on or
about October 25, 2018, Lender-5 funded twenty-five automobile
loans (the "Funded Lender-5 Loans") amounting to approximately
$876,113.00, proceeds of which were deposited into Bank Account-
2, Bank Account-3, Bank Account-4, and Bank Account-6.


                                   10
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 11 of 15



          b.   The corresponding applications (the "Lender-5
Funded Applications") for each of the twenty-five Funded Lender-
s Loans were on behalf of the names of twenty-five different
individuals.  Each of the Lender-5 Funded Applications falsely
stated that the applicants were seeking to obtain a loan to
finance a specific vehicle (as identified by its VIN) that was
sold to the applicants by either Real Automobile Dealer-1 or
Real Automobile Dealer-2 when, in fact, no such vehicle was so
sold to the applicant.

     17. Based on my review of documents and information
obtained from Lender-5, my conversations with representatives of
Lender-5, my review of documents and information provided by the
Banks in connection with the Bank Accounts, my personal
involvement interviewing certain of the Borrower Victims and
review of documents concerning the Borrower Victims, my
conversations with representatives of the Real Automobile
Dealers, my review of documents and information provided to me
by the Real Automobile Dealers, and my training and experience,
I have learned the following:

          a.   Between on or about February 22, 2018 and on or
about April 19, 2018, Lender-5 received two applications (the
"Lender-5 Unfunded Applications") for the financing of vehicles
other than those vehicles referenced in the twenty-five Lender-5
Funded Applications discussed in the preceding paragraph. Each
of the two Lender-5 Unfunded Applications falsely stated that
the applicant was seeking to obtain a loan to finance a specific
vehicle that was sold to the applicant by either Real Automobile
Dealer-1 or Real Automobile Dealer-2 when, in fact, no such
vehicle had been so sold.

          b.   The two Lender-5 Unfunded Applications sought,
respectively, two different loans that, in total, amounted to
approximately $40,790.00 in financing.

                        Defrauding of Lender-6

     18. Based on my review of documents and information
obtained from a national financial institution ("Lender-6"), my
review of documents and information provided by the Banks in
connection with the Bank Accounts, my personal involvement
interviewing certain of the Borrower Victims and review of
documents concerning the Borrower Victims, my conversations with
representatives of the Real Automobile Dealers, my review of
documents and information provided to me by the Real Automobile
Dealers, and my training and experience, I have learned the

                                   11
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 12 of 15



following:

          a.   Between on or about August 8, 2017, and on or
about August 26, 2017, Lender-6 funded two automobile loans (the
"Funded Lender-6 Loans") amounting to approximately $65,795.00,
proceeds of which were deposited into Bank Account-1.

           b.  The corresponding applications (the "Lender-6
Funded Applications") for each of the two Funded Lender-6 Loans
was on behalf of the names of two different individuals. Each
of the Lender-6 Funded Applications falsely stated that the
applicants were seeking to obtain a loan to finance a specific
vehicle (as identified by its VIN) that was sold to the
applicants by either Real Automobile Dealer-1 or Real Automobile
Dealer-2 when, in fact, no such vehicle was so sold to the
applicant.

     19. Based on my review of documents and information
obtained from Lender-6, my personal involvement interviewing
certain of the Borrower Victims and review of documents
concerning the Borrower Victims, my conversations with
representatives of the Real Automobile Dealers, my review of
documents and information provided to me by the Real Automobile
Dealers, and my training and experience, I have learned the
following:

          a.   Between on or about September 11, 2017 and on or
about February 6, 2018, Lender-6 received four applications (the
"Lender-6 Unfunded Applications") for the financing of vehicles
other than those vehicles referenced in the two Lender-6 Funded
Applications discussed in the preceding paragraph. Each of the
four Lender-6 Unfunded Applications falsely stated that the
applicant was seeking to obtain a loan to finance a specific
vehicle that was sold to the applicant by either Real Automobile
Dealer-1 or Real Automobile Dealer-2 when, in fact, the
applicant never purchased a vehicle from Real Automobile Dealer-
1 or Real Automobile Dealer-2.

          b.   The four Lender-6 Unfunded Applications sought,
respectively, four different loans that, in total, amounted to
approximately $90,826.00 in financing.

             The Aggravated Identity Theft of Real Person-1

     20.  Based on my review of documents and information
obtained from Lender-5, my personal involvement interviewing
certain of the Borrower Victims, including but not limited to

                                   12
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 13 of 15



Real Person-1, and my training and experience, I have learned
the following:

          a.    Real Person-1 only speaks Spanish and does not
speak English. Real Person-1 is illiterate. He can neither
read nor write.

          b.   In or about February or March 2018, Real Person-1
wanted to obtain a loan so that he could purchase a house but
believed he would be unable to qualify for such a loan because
he believed he had poor credit.

          c.   In or about March 2018, Real Person-1 met with
DANIEL DURAN, the defendant, at an office in the Bronx, New
York, with the hope that DURAN could assist Real Person-1 at
improving his credit score so that Real Person-1 could qualify
for a loan to assist him in purchasing a home. During this
meeting, Real Person-1 provided DURAN with Real Person-l's
Social Security number, which Real Person-1 was led to believe
DURAN would use to check Real Person-l's credit.

          d.   After in or about March 2018 when Real Person-1
first met with DURAN, DURAN called Real Person-1 and told Real
Person-1, in substance and in part, that Real Person-1 should
obtain a loan to buy a vehicle on behalf of DURAN'S company,
because doing so would help improve Real Person-l's credit
score.  DURAN told Real Person-1, in substance and in part, that
the purchase of the vehicle would be made with a loan in the
name of Real Person-1, but that DURAN's company-rather than Real
Person-1-would make all payments on the loan. Real Person-1
agreed to obtain a loan for the purchase of an automobile under
the belief, based on DURAN's representations, that Real Person-1
would not·be responsible for repaying the loan and that, in
fact, DURAN's company would repay the loan.

          e.   On or about April 26, 2018, DURAN drove Real
Person-1 to a bank branch of Lender-5 located within the
Southern District of New York, where DURAN introduced Real
Person-1 to an individual matching the description of RICARDO
TABOADA, the defendant, who was already inside the bank branch.
Thereafter, DURAN left the bank branch, and Real Person-1
remained inside the bank branch with the individual matching the
description of TABOADA.

          f.   As Real Person-1 sat with the individual matching
the description of TABOADA inside the bank branch of Lender-5,
the individual matching the description of TABOADA instructed

                                   13
      Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 14 of 15



Real Person-1 to sign certain documents and to provide his
Social Security number, which Real Person-1 did.  The documents
Real Person-1 signed were in English, and no one provided Real
Person-1 with a copy of the documents in Spanish or read the
documents to Real Person-1 (given his illiteracy) prior to his
signing them.

          g.   On or about April 26, 2018, an application (the
"Real Person-1 Loan Application") was submitted to Lender-5 on
behalf of Real Person-1, reflecting his Social Security number
and signature, for a loan to finance the purchase of a vehicle
that Real Person-1 did not own, was not intending to purchase,
and never purchased.

          h.   On or about April 27, 2018, Lender-5 approved the
loan sought in the Real Person-1 Loan Application (the "Real
Person-1 Loan") and issued a check for $35,140.00 listing Real
Automobile Dealer-1 as the payee, with Real Person-l's name in
the memorandum line.

          i.   On or about April 30, 2018, the check issued by
Lender-5 in connection with the Real Person-1 Loan was deposited
into Bank Account-3. 1 No proceeds from the Real Person-1 Loan
have ever been provided to Real Person-1.

          j.   To date, DURAN has not provided Real Person-1
with any payment for Real Person-1 to use in paying off the Real
Person-1 Loan. As of November 2018, Real Person-1 remained
liable for the debt incurred through the issuance of Real
Person-1 loan.



                        [Intentionally left blank]




1
  As noted above, ~ 7.e, Bank Account-3 was opened in the name of a limited
liability corporation incorporated in Colorado and accepting process at an
address in the Bronx, New York, where TABOADA and DURAN had an off ice where
they engaged, with others known and unknown, in their scheme to defraud
others.

                                      14
     Case 1:19-cr-00117-WHP Document 1 Filed 02/06/19 Page 15 of 15



     21.  Based on the facts set forth in the preceding
paragraph (~ 20), I believe RICARDO TABOADA and DANIEL DURAN,
the defendants, conspired to deceive Real Person-1 into
providing TABOADA and DURAN with Real Person-l's Social Security
number so that TABOADA and DURAN could use that Social Security
number in furtherance of their scheme to defraud Lender-5.

          WHEREFORE, deponent respectfully requests that
warrants be issued for the arrests of RICARDO TABOADA and DANIEL
DURAN, the defendants, and that they be arrested, and imprisoned
or bailed, as the case may be.




                                  Postal Inspector
                                  Postal Inspection Service



Sworn to before me this
6 m day of February, 2019




   -PL     -   ~- ~·
----~---            ~~
HONORABLE HENRY B. PITMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   15
